DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 July 2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,210,310 to Yeung et al. (“Yeung”) in view of US 2017/0121964 to Wiker et al. (“Wiker”).
	With regard to Claims 1, 5, 11, 13-14, and 19, Yeung teaches a method of coating a fibrous ceiling panels wherein a first finishing layer is provided on a surface thereof, and subsequently applying a second finishing layer thereon (see Abstract; Col. 1, Ln. 65 through Col. 2, 54; Col. 3, Lns. 31-35).  According to Yeung, the first finishing layer is applied by any means, including curtain coating, and is dried (see Col. 4, Lns. 49-63).  Yeung also indicates spraying as a coating technique (Id.).  Yeung does not expressly teach the manner in which the second finishing layer is applied; however it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed any of the other coating techniques indicated by Yeung as suitable, i.e. - spraying, for applying the first finishing treatment.
	Yeung teaches providing a sound-permeable fiberglass facing to panels (see Col. 3, Lns. 44-45); however the reference does not expressly teach provision of a laminated porous veil material as claimed.  Wiker is similarly directed to production of fibrous panels, and teaches inclusion of a decorative scrim comprising fiberglass laminated thereto while maintaining desirable panel air flow properties (see Abstract; ¶¶ [0003], [0005], [0023], [0028]-[0029], [0043], [0051], [0058]-[0059]).  According to Wiker, the scrim can be provided with a top-coating comprising pigment (see ¶ [0019]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a porous decorative scrim laminate on panels in the method of Yeung, as taught by Wiker, in order to improve the aesthetics thereof.
	Wiker teaches the same veil material as that disclosed by the instant Specification (i.e. fiberglass - compare Wiker at ¶ [0029] with Specification as filed at ¶ [0026]), said material obvious to incorporate in the manner claimed in the method of Yeung as discussed.  Accordingly, the cited art is understood to teach porous veil materials featuring the claimed amount of air flow.
	With regard to Claim 6, Yeung teaches drying the first layer prior to applying the second layer, and drying the second layer (see Col. 2, Lns. 23-24 and 38-40; Col. 4, Lns. 58-59; Col. 5, Lns. 47-49).
	With regard to Claims 7-8, Yeung teaches provision of coatings such that any desired degree of sound attenuation is obtained (see Col. 2, Lns. 14-54; Col. 3, Lns. 9-45; Col. 4, Lns. 58-63).  It would have accordingly been obvious to one of ordinary skill in the art at the time the invention was filed to have employed coating weights within the claimed range in the method of Yeung throughout the course of routine experimentation and optimization in obtaining a desired degree of sound attenuation.
With regard to Claim 9, Yeung teaches NRC values within the claimed range, and otherwise indicates that the value is selectable and determined in part by materials selection in order to obtain a desired value (see Col. 2, Lns. 14-54; Col. 3, Lns. 9-45; Col. 4, Lns. 58-63; Col. 6, Tables II-III).
With regard to Claim 10, Yeung teaches production of aesthetically pleasing panels with inclusion of pigment in the coating materials in order to obtain a desired appearance (see Col. 1, Lns. 6-11; Col. 4, Lns. 36-40); however the reference does not expressly teach the claimed light reflectance property.  Given the disclosure of Yeung with regard to obtaining a desirable appearance of the panels, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have conducted the method thereof to obtain any light reflectance value, including the claimed values, throughout the course of routine experimentation and optimization.
	With regard to Claims 12 and 20, Wiker does not teach inclusion of brighteners and/or fillers in the veil material. 
	With regard to Claims 15-16, Yeung teaches provision of coatings such that any desired degree of sound attenuation is obtained (see Col. 2, Lns. 14-54; Col. 3, Lns. 9-45; Col. 4, Lns. 58-63).  It would have accordingly been obvious to one of ordinary skill in the art at the time the invention was filed to have employed coating weights within the claimed range in the method of Yeung throughout the course of routine experimentation and optimization in obtaining a desired degree of sound attenuation.
	With regard to Claim 17, Yeung teaches NRC values within the claimed range, and otherwise indicates that the value is selectable and determined in part by materials selection in order to obtain a desired value (see Col. 2, Lns. 14-54; Col. 3, Lns. 9-45; Col. 4, Lns. 58-63; Col. 6, Tables II-III).
With regard to Claim 18, Yeung teaches production of aesthetically pleasing panels with inclusion of pigment in the coating materials in order to obtain a desired appearance (see Col. 1, Lns. 6-11; Col. 4, Lns. 36-40); however the reference does not expressly teach the claimed light reflectance property.  Given the disclosure of Yeung with regard to obtaining a desirable appearance of the panels, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have conducted the method thereof to obtain any light reflectance value, including the claimed values, throughout the course of routine experimentation and optimization.
2.	Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung and Wiker as applied to Claims 1 and 14, respectively, and further in view of US 2019/0382589 to Li et al. (“Li”).
With regard to Claims 7-8, to the extent that Yeung does not expressly teach the claimed coating weights, Li is directed to fibrous panels comprising multiple coating layers deposited via known methods such as curtain coating, spraying, and combinations thereof (see Abstract; ¶¶ [0062]-[0066]) and teaches coating weights within the claimed range (¶ [0066]).  Accordingly it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the claimed coating weights in the method of Yeung, as taught by Li, with a reasonable expectation of success.
With regard to Claims 15-16, to the extent that Yeung does not expressly teach the claimed coating weights, Li is directed to fibrous panels comprising multiple coating layers deposited via known methods such as curtain coating, spraying, and combinations thereof (see Abstract; ¶¶ [0062]-[0066]) and teaches coating weights within the claimed range (¶ [0066]).  Accordingly it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the claimed coating weights in the method of Yeung, as taught by Li, with a reasonable expectation of success.
3.	Claims 1 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung in view of Wiker and admitted prior art or US 2005/0181693 to R. E. Kajander, (“Kajander”).
	With regard to Claims 1 and 5-20, the rationale previously set forth over Yeung in view of Wiker is reiterated.  To the extent that the claimed air flow rates are not expressly stated, veil materials such as those claimed are indicated by the instant Specification as known in the art (see Specification at ¶ [0026]).  Kajander is identified as teaching permeable veil materials with airflow in the claimed range within the context of panels employed in building construction (see Abstract; ¶¶ [0011], [0018], [0029]-[0030]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have either employed materials admitted by the instant Specification to be already known in the art, or to have employed the veil materials disclosed by Kajander as the aesthetic scrim instructed by Wiker in the method of Yeung with a reasonable expectation of success in developing a desired panel aesthetic appearance, said panels featuring veil material featuring the claimed airflow rate.
4.	Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung in view of Wiker and admitted prior art and/or Kajander as applied to Claims 1 and 14, respectively, and further in view of Li.
With regard to Claims 7-8, to the extent that Yeung does not expressly teach the claimed coating weights, Li is directed to fibrous panels comprising multiple coating layers deposited via known methods such as curtain coating, spraying, and combinations thereof (see Abstract; ¶¶ [0062]-[0066]) and teaches coating weights within the claimed range (¶ [0066]).  Accordingly it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the claimed coating weights in the method of Yeung, as taught by Li, with a reasonable expectation of success.
With regard to Claims 15-16, to the extent that Yeung does not expressly teach the claimed coating weights, Li is directed to fibrous panels comprising multiple coating layers deposited via known methods such as curtain coating, spraying, and combinations thereof (see Abstract; ¶¶ [0062]-[0066]) and teaches coating weights within the claimed range (¶ [0066]).  Accordingly it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the claimed coating weights in the method of Yeung, as taught by Li, with a reasonable expectation of success.


Response to Arguments
	Applicant’s arguments filed 28 July 2022 have been fully considered but are not found persuasive.
	Applicant argues that Wiker cannot be relied-upon for teaching a veil material featuring the claimed airflow properties, and that disclosure therein of the same materials as those employed by the instant claims does not merit the finding of inherency for such properties (see Response at Pgs. 6-7).  This argument is not found persuasive.  As an initial matter, Wiker expressly teaches a porous scrim material composed of fiberglass (see ¶ [0029]).  This is the same material identified by the instant Specification at ¶ [0026].  Absent a showing of evidence or rationale as to why these two identically identified materials feature differing properties, the reasoning set forth in the rejections herein is maintained.  Additionally, it is noted that the instant Specification states that such veil materials and methods of manufacture are known in the art, with reference to US 2005/0181693 to R. E. Kajander (Id.).  Accordingly, additional rejections are presented herein in view of the admitted prior art of the Specification and/or with reference to Kajander's disclosure of the claimed type of veil material within the context of panels employed as building materials.
Applicant argues that Wiker, Yeung, and Li collectively fail to disclose or suggest the claimed combination of curtain coating a prime coat onto the high airflow porous veil featuring the claimed airflow rate (see Response at Pg. 8).  This argument is not found persuasive.  As discussed, Yeung teaches curtain coating a first finishing (prime) coat material comprising pigment to produce aesthetically pleasing panels (see Rejections of Claims 1 and 10), and Wiker teaches provision of a laminated porous veil material on fibrous panels for aesthetic improvements thereto, said veil material able to be coated with a pigment-containing layer (see Rejection of Claim 1 citing Wiker at ¶ [0019]).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have improved the aesthetics of the panels in the method of Yeung by including a laminated porous veil material prior to curtain coating a pigmented prime coat material as taught by Wiker.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715